Exhibit 10.1

October 11, 2007

Ms. Joanne Rohde

317 Cambridge Woods Way

Raleigh, NC 27608

Dear Joanne:

This letter, when signed by both parties, constitutes an Agreement between Red
Hat, Inc. and its successor (“Red Hat” or the “Company”) and you under which
you, as an independent contractor, will furnish certain consulting services to
Red Hat (the “Consulting Agreement”).

In your prior position as Executive Vice President of Worldwide Operations for
the Company, you provided Red Hat with business advice on a variety of matters.
Red Hat wishes to retain your services as a consultant immediately following
your retirement from the company, on the terms set forth in this letter.

RETIREMENT

You have submitted to Red Hat an irrevocable letter of retirement from
employment at Red Hat and resigned as an officer of Red Hat, effective as of the
date hereof (“Retirement Date”).

SCOPE OF CONSULTING SERVICES

Following your Retirement Date and during the term of this Agreement, you will
make yourself available at reasonable times to provide business consulting
services to the Company and its directors, officers and employees, as reasonably
requested by either the Chief Executive Officer or General Counsel of the
Company. Included among the matters to which the Company presently expects to
call upon you to devote attention during the term of this relationship is the
provision of assistance with Red Hat’s focus on the telecommunications,
financial services and healthcare industry verticals. Services will be scheduled
with reasonable notice, and we will work cooperatively to plan your activities.
Additionally, you may perform the requested work from home or other locations,
except to the extent the work requires you to be present at Red Hat. You agree
that you will provide your own equipment and materials necessary for performing
the requested work.

TERM OF SERVICE

The term of this Agreement will commence on the Retirement Date, and will expire
on the earlier of April 15, 2007 and a date six (6) months following the
Retirement Date, unless this Agreement is otherwise terminated as provided for
herein.

 

Page 1



--------------------------------------------------------------------------------

NON-COMPETITION

You may perform services for other entities during the term of this Agreement,
provided that you remain in compliance with the duties, terms and obligations of
(i) the Noncompetition, Confidentiality, and Assignment of Inventions Agreement
dated March 3, 2004 between you and Red Hat and (ii) the following paragraph.

You agree that, for the term of this Agreement and for six (6) months
thereafter, you will not compete with the Company by providing services whether
through employment, consultancy or in an any other capacity to any of the
following entities or to any of their respective subsidiaries or affiliates:
Microsoft Corporation, Novell, Inc., Oracle Corporation and Sun Microsystems,
Inc.

COMPENSATION AND EXPENSES

In full and complete payment for all Services you provide in accordance with the
provisions of this Agreement and for all obligations you assume hereunder, Red
Hat will pay you Twenty-five Thousand Dollars ($25,000) per calendar month.
Partial months will be paid on a pro-rata basis.

If Red Hat reasonably requests that you travel in connection with the services
hereunder, travel expense reimbursement will be in accordance with Red Hat’s
travel expense guidelines. You agree that you will be responsible for all other
business expenses you incur in providing the services to Red Hat described
herein.

Payments otherwise due from Red Hat to you for your performance under this
Agreement may be withheld by Red Hat if you fail to provide your services in
accordance with this Agreement and do not promptly cure such failure following
written notice thereof by Red Hat.

BENEFITS

As an independent contractor, you will not accrue further service or
compensation credit or benefits for any purpose under any of the Company’s
retirement, profit-sharing, disability, medical, dental or other benefit plans
of the Company.

It is our mutual expectation that this consulting relationship will be
considered to be a Business Relationship with Red Hat for purposes of your
existing Red Hat stock option agreements.

INVOICES TO RED HAT

You must submit invoices to Red Hat for the services furnished on a monthly
basis, for services rendered during that calendar month. You agree to submit an
invoice for services rendered each month no later than the last day of the month
in which services have been rendered. Red Hat will make payment to you within
thirty (30) days after receipt of an invoice accompanied by supporting
documentation, as required by Red Hat, except for the last payment which will be
made no later than the 15th of May 2008.

 

Page 2



--------------------------------------------------------------------------------

All invoices shall be addressed to Red Hat Inc. and forwarded to:

Paul Argiry

Red Hat, Inc.

1801 Varsity Drive

Raleigh NC 27606

CONFIDENTIAL INFORMATION

You agree to maintain the confidentiality of all Red Hat trade secrets and
confidential information disclosed to you in connection with the services
hereunder. You also acknowledge that, during the course of your employment with
the Company, you have been entrusted with certain personnel, business,
financial, technical and other information and material which are the property
of the Company and which involve “confidential information” of the Company and
its employees. You agree that you will not communicate or disclose to any third
party, without the written consent of Red Hat, any of such confidential
information or material, except in response to a lawfully issued subpoena, court
order or other lawful request by any regulatory agency or government authority
having supervisory authority over the business of the Company, unless and until
such information or material becomes generally available to the public through
no fault by you. You agree that if any confidential information is requested by
subpoena or court, governmental or regulatory order, you will notify the Company
as soon as practicable and if requested by the Company, you will undertake your
best efforts to assist the Company in obtaining a confidentiality or protective
order from the court or governmental or regulatory agency requesting such
information. You are not authorized to waive or release any protection of
information, confidential, secret, or otherwise, obtained from or on behalf Red
Hat.

You will also continue to be subject to and abide by Red Hat’s policies on
insider trading and trading windows during the term of this Agreement.

TAXES

In rendering services as a consultant hereunder, you will be an independent
contractor. As an independent contractor, Red Hat will issue an IRS Form 1099
for payments made pursuant to this Agreement, and you will be responsible for
paying all federal, state and local income and social security taxes arising out
of any such payments. You further acknowledge and agree that the Company made no
representations as to the tax treatment of the compensation under this
Agreement.

RIGHTS IN DATA

Any items you prepare for or submit to Red Hat under this Agreement
(collectively referred to herein as “Deliverable Items”) shall belong
exclusively to Red Hat and shall be deemed to be works made for hire. To the
extent that any of the Deliverable Items may not, by operation of law, be works
made for hire, you hereby assign to Red Hat ownership of copyright in such
Deliverable Items. Red Hat shall have the right to obtain and hold in its own
name copyrights, registrations and similar protection which may be available in
such Deliverable Items. You agree to give Red Hat or its designees all
assistance required to perfect such rights.

 

Page 3



--------------------------------------------------------------------------------

WARRANTIES

You represent and warrant that you are under no obligation or restriction, nor
will you assume any such obligation or restriction, which would in any way
interfere or be inconsistent with, or present a conflict of interest concerning,
the services to be furnished by you under this Agreement.

You represent and warrant that any information you disclose to Red Hat is not
confidential or proprietary to you or to any third party.

You shall apply reasonable best efforts in providing your services to Red Hat,
using your own skills and talents. You shall provide your services in a
professional and workmanlike manner.

COMPLIANCE WITH LAWS

You agree to comply, and do all the things necessary for Red Hat to comply, with
all applicable foreign, international, federal, state and local laws, statutes,
rules, administrative orders, regulations and ordinances, as they relate to your
services provided to Red Hat under this Agreement.

TERMINATION OR EXPIRATION

Red Hat may terminate this Agreement with cause upon written notice to you if
you breach a material provision of (i) this Agreement or (ii) the
Noncompetition, Confidentiality, and Assignment of Inventions Agreement dated
March 3, 2004 between you and Red Hat. For the avoidance of doubt, the provision
of services pursuant to this Agreement shall not be considered a breach of the
Noncompetition, Confidentiality, and Assignment of Inventions Agreement.

Any Red Hat property or Deliverables, including hardware or software, in your
possession at the termination or expiration of this Agreement which you received
from Red Hat, shall be returned to Red Hat immediately upon such termination or
expiration.

LIMITATION OF LIABILITY

Red Hat’s entire liability and your exclusive remedy are set forth in this
section.

Under no circumstances shall Red Hat be liable to you, your successors, heirs or
assigns for any lost revenue, lost profits or other incidental or consequential
damages, even if Red Hat has been advised of the possibility of such damages. In
addition, in no event will Red Hat be liable for any damages claimed by you
based on any third party claim or for damages caused by your failure to perform
your responsibilities. In no event, except for claims by you for bodily injury
or damage to real property or tangible personal property for which Red Hat is
legally liable, will Red Hat be liable to you, your successors, heirs or assigns
for actual damages in excess of the amount due you for complete performance
pursuant to this Agreement, less any amounts already paid to you by Red Hat.
These limitations will apply, regardless of the form of action, whether in
contract or in tort, including negligence.

 

Page 4



--------------------------------------------------------------------------------

RELATIONSHIP TO OTHER AGREEMENTS

You will adhere to and honor all covenants and obligations to Red Hat as may be
set forth in any agreement between you and the Company which survive the
termination of your employment, including, but not limited to, those obligations
described in the Noncompetition, Confidentiality, and Assignment of Inventions
Agreement between you and Red Hat.

GOVERNING LAW

This Agreement has been entered into in North Carolina, and will be governed by
and construed, interpreted and enforced in accordance with the laws of the State
of North Carolina without giving effect to the principles thereof relating to
the conflict of laws.

GENERAL PROVISIONS

Any terms of this Agreement, which by their nature extend beyond its expiration
or termination will remain in effect until fulfilled and will apply to
respective successors and assignees of the parties. You may not assign, delegate
or subcontract this Agreement without the prior written approval of Red Hat. Any
act in contravention of the foregoing shall be void. Failure by either party to
enforce any provisions of this Agreement shall not be deemed a waiver of such
provision, or any subsequent breach thereof. In the event that any provision of
this Agreement is held to be invalid or unenforceable, the remaining provisions
of this Agreement shall remain in full force and effect.

ENTIRE AGREEMENT

Except for the Noncompetition, Confidentiality, and Assignment of Inventions
Agreement dated March 3, 2004 between you and Red Hat, this Agreement shall
supersede all prior communications, agreements and understandings, oral or
written, between us regarding the subject matter hereof. Only a written
agreement signed by authorized representatives of both parties can modify this
Agreement. Any reproduction of this Agreement made by reliable means (for
example, photocopy or facsimile) will be considered an original.

If you agree with the terms of this letter, please sign one copy in the space
provided below and return it to me.

Sincerely,

 

/s/ Michael R. Cunningham

  Michael R. Cunningham   General Counsel  

 

Page 5



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED:

 

/s/ Joanne Rohde

  Joanne Rohde  

 

Page 6